DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 17, 2020 has been entered.
Claims 1-2,7-8, 10, 12-14 and 18 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (2014/0160010). 
Regarding claim 1, Jung discloses an operating method for a portable electronic device, wherein the portable electronic device comprises a body, and a sensor disposed on the body (see abstract, figs.1-3, element 100, 140 and its description), the method comprising: determining whether a squeezing event is occurring based on a 
or 
or
performing the first talking procedure in response to determining the squeezing event is the first squeezing event and performing the second talking procedure in response to determining the squeezing event is the second squeezing event (see abstract, fig.3C, element 232, paragraphs [0011], [0017], [0112], fig.5, fig.10 and its description), wherein the first squeezing event and the second squeezing event are different, wherein the second talking procedure (see abstract, fig.3, element 232, paragraphs [0011], [0017], fig.5, fig.10 and its description) comprises: receiving and storing a first voice file from a second electronic device among other electronic devices (see fig.1, elements 112, 160, 180, paragraphs [0058], [0067], [0079], [0084] and its description); and outputting a second voice from a speaker of the portable electronic device or sending a second voice file to the second electronic device (see fig.1, elements 112, 152, 160, 180, paragraphs [0058], [0067], [0079], [0084], [0124-0125] and its description).
Regarding claim 2, Jung further discloses the step of the plurality of determining whether the squeezing event is the first squeezing event for performing the first talking 




Regarding claim 3, Jung further discloses the squeezing event is determined as the first squeezing event in response to the duration being longer than the time threshold, and the first talking procedure comprises: determining whether the first squeezing event keeps occurring (see abstract, paragraphs [0017], [0019-0020], [0024], [0112], [0115]); receiving, by a microphone of the portable electronic device, a first voice, generating and sending a first voice signal according to the received first voice to a first electronic device in response to determining that the first squeezing event keeps occurring (see fig.1, element 122, paragraphs [0064-0066] and its description).
Regarding claim 4, Jung further discloses determining whether a confirmation signal generated by the first electronic device is received by the portable electronic device (see paragraphs [0064-0067], [0079]); and generating a notification event in response to determining that the confirmation signal is received by the portable electronic device, wherein the notification event is for notifying that the first electronic device has received the first voice (see paragraphs [0079-0080]).
Regarding claim 5, Jung further discloses executing an authentication before performing the talking procedure (see paragraphs [0064-0066], [0087]); performing the talking procedure in response to the authentication being passed (see paragraph [0087]); and not performing the first talking procedure in response to the authentication being not passed (it is inherent in mobile device).
Regarding claim 6, Jung further discloses determining whether a current location of the portable electronic device corresponds to a predefined location (see fig.1, element 115, paragraph [0061] and its description); executing an authentication process before performing the talking procedure in response to determining that the current location of the portable electronic device does not corresponds to the predefined location (see fig1, element 115, paragraph [0061] and its description); and not executing the authentication process before performing the talking procedure in response to determining that the current location of the portable electronic corresponds to the predefined location(see fig1, element 115, paragraph [0061] and its description).
Regarding claim 7, Jung further discloses the squeezing event is determined as the second squeezing event in response to the duration being not larger than the time threshold (see abstract, fig.3, element 232, paragraphs [0011], [0064-0066], [0112], [0114-115] fig.5, fig.10 and its description). 
Regarding claim 8, Jung further discloses identifying, by the sensor, the strength of the second squeezing event or the count of the second squeezing event, wherein the count of the second squeezing event is obtained by counting a total number of times of squeezing action performed within a predetermined period starting from a first squeezing action of the second squeezing event (see abstract, fig.3, element 232, 
Regarding claim 9, Jung further discloses determining whether to output the second voice from the speaker of the portable electronic device (see abstract, fig.3, element 232, paragraphs [0011],[0019-0020]  [0112], [0114-115] fig.5, fig.10 and its description)
or 



Regarding claim 10, Jung further discloses the step of performing the first talking procedure in response to determining the squeezing event is the first squeezing event and performing the second talking procedure in response to determining the squeezing event is the second squeezing event comprises: detecting by the sensor, that a sliding action is being performed on the sensor; and according to the slide action, choosing another electronic device among the other electronic devices to perform the talking procedure with (see paragraph [0066], [0099]).
Regarding claim 11, Jung further discloses obtaining a current location of the portable electronic device; determining whether the current location of the portable electronic device matches a predetermined location in response to determining that the squeezing event is occurring; and in response to determining that the current location matches the predetermined location, performing a predetermined operation corresponding to the predetermined location (see fig.1, element 115, paragraphs [0061-0066] and its description).
Regarding claims 12-20 recite limitations substantially similar to the claims 1-11. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647